DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/23/2021 has been entered. Claims 1, 3, and 4 have been amended. Claims 1-8 are pending.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 3 and 4, applicant argues on pages 5-7 of the Remarks that, Barnhoefer fails to disclose “applying the transient data filter (spike filter) based on a comparison between a magnitude of change in luminance over a predetermined period of time and a predetermined threshold value as claimed in feature (i) above. Also, Barnhoefer's control to change brightness is unrelated to changing transmittance”
In response to the applicant’s argument, examiner respectfully disagrees. Barnhoefer describes adjustment to display brightness as a function of ambient intensity in fig. 6-7 and paragraph 53, “The amount of change to be made (i.e., the magnitude of the target display brightness level minus the initial display brightness level) may be taken into account when making adjustments to display brightness. Display brightness changes may be linear as a function of measured ambient light intensity changes or non-linear display brightness adjustment functions may be used” Paragraph 48 describes comparison between measured luminance and threshold in fig. 4 and 48, “In determining whether ambient light sensor 24 has been blocked, control circuitry 30 may use data from proximity sensor 26 (e.g., by comparing a measured proximity sensor signal to a predetermined threshold)” Paragraph 55 also describes the correlation between the display brightness and measured ambient light, “Curve 58 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 54. Curve 60 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 56” The measured ambient light intensity is interpreted as the changing transmittance. Paragraph 55 further describes the duration of the applied filter during measured ambient light, “After a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly.” Paragraph 57 describes further duration that can be applied, “If desired, different time constants (rates of change) may be used when making display brightness increases and decreases. For example, the brightness increase of the example of FIG. 7 may have a duration of t4-t3, whereas the brightness decrease of the example of FIG. 7 may have a duration of t5-t4 that is longer than t4-t3” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate response time filter as taught by Barnhoefer with the lag in light transmittance as taught by Ato with the see-through display disclosed by Kobayashi. The motivation to combine Barnhoefer reference is to provide improved ways in which to automatically adjust display brightness in electronic devices. Examiner assert that the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pub. 20130147859) in view of Ato et al (US Pub. 20150370075) further in view of Barnhoefer et al (US Pub. 20130328842).
Regarding claim 1, Kobayashi discloses:
A see-through display apparatus, (refer to fig. 1 and paragraph 144. Describes the display device 100, as an optical system, may be provided with a pupil division method see-through optical system) comprising: 
An image display apparatus configured to emit a video light, (refer to fig. 1-2 and paragraph 45. Describes the image generation unit 11A for the left eye, each light source of the backlight light source 410A for the left eye emits red light, green light and blue colored light); 
A light guide apparatus configured to guide the video light and to output the video light in a first direction, (refer to fig. 1-2 and paragraph 45. Describes projection optical system 12A for the left eye, for example, is configured of a group of a projection lens that emits the image light that is input, projects the image light that is emitted from the light modulation element 411A for the left eye of the image generation unit 11A for the left eye, and becomes the light beam of a parallel state); and 
A light control shade disposed opposite to the first direction with respect to the light guide apparatus and configured to control a transmittance of an outside light based on a luminance of the outside light, (refer to fig. 1-3 and paragraph 48. Describes a shade 420A for the left eye, in accordance with the transmittance, reduces alight incident on the reflection unit 21A for the left eye (toward the left eye 310A of the user) from the outside) 
Kobayashi does not disclose:
Wherein a first response time of the light control shade when the outside light changes from a lower luminance to a higher luminance is slower than a second response time of the light control shade when the outside light changes from the higher luminance to the lower luminance
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, and
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value.
Ato teaches:
Wherein a first response time of the light control shade when the outside light changes from a lower luminance to a higher luminance is slower than a second response time of the light control shade when the outside light changes from the higher luminance to the lower luminance, (refer to fig. 8A-B and paragraphs 200, 204. Describes in the first stage (the period of "a" to "b"), the quantity of received light QL is increased from the quantity of received light QL.sub.0 of an initial state. The light transmittance takes a value Tr.sub.0 of an initial state. Para. 204, describes: In the third stage (the period of "c" to "d", and after elapse of 2.0 seconds to elapse of 2.3 seconds), the quantity of received light QL is started to decrease. The value of the light transmittance is slowly and continuously decreased. There is a lag in the light transmittance when light quantity increases compare to when light quantity decreases) 
The two references are analogous art because they both relate with the same field of invention of head mount display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lag in light transmittance as taught by Ato with the see-through display disclosed by Kobayashi. The motivation to combine Ato reference is to optimize the observation state of the image depending on the illumination of surrounding environment of the display device.
Ato does not disclose:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value
Barnhoefer teaches:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, (refer to fig. 4-5 and paragraphs 48, 53. Describes in determining whether ambient light sensor 24 has been blocked, control circuitry 30 may use data from proximity sensor 26 (e.g., by comparing a measured proximity sensor signal to a predetermined threshold). Para. 53, describes: the amount of change to be made (i.e., the magnitude of the target display brightness level minus the initial display brightness level) may be taken into account when making adjustments to display brightness) the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, (refer to fig. 6-7 and paragraph 55. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly).
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, (refer to fig. 6-7 and paragraph 55. Describes curve 58 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 54. Curve 60 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 56) and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value, (refer to fig. 6-7 and paragraphs 55, 57. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly. Para. 57, describes: If desired, different time constants (rates of change) may be used when making display brightness increases and decreases. For example, the brightness increase of the example of FIG. 7 may have a duration of t4-t3, whereas the brightness decrease of the example of FIG. 7 may have a duration of t5-t4 that is longer than t4-t3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate response time filter as taught by Barnhoefer with the lag in light transmittance as taught by Ato with the see-through display disclosed by Kobayashi. The motivation to combine Barnhoefer reference is to provide improved ways in which to automatically adjust display brightness in electronic devices.
Regarding claim 3, Kobayashi discloses:
A see-through display apparatus, (refer to fig. 1 and paragraph 144. Describes the display device 100, as an optical system, may be provided with a pupil division method see-through optical system) comprising: 
An image display apparatus configured to form a video light, (refer to fig. 1-2 and paragraph 45. Describes the image generation unit 11A for the left eye, each light source of the backlight light source 410A for the left eye emits red light, green light and blue colored light); 
A light guide apparatus configured to guide the video light and to output the video light in a first direction, (refer to fig. 1-2 and paragraph 45. Describes projection optical system 12A for the left eye, for example, is configured of a group of a projection lens that emits the image light that is input, projects the image light that is emitted from the light modulation element 411A for the left eye of the image generation unit 11A for the left eye, and becomes the light beam of a parallel state
A light control shade disposed opposite to the first direction with respect to the light guide apparatus and configured to control a transmittance of an outside light based on a luminance of the outside light, (refer to fig. 1-3 and paragraph 48. Describes a shade 420A for the left eye, in accordance with the transmittance, reduces alight incident on the reflection unit 21A for the left eye (toward the left eye 310A of the user) from the outside)
Kobayashi does not disclose:
Wherein: the transmittance of the outside light by the light control shade is decreased when the luminance of the outside light increases during a first period of time, the transmittance of the outside light by the light control shade is increased when the luminance of the outside light decreases during a second period of time, the second period of time having a duration equal to a duration of the first period of time, and an absolute value of a change of the transmittance during the first period of time is less than an absolute value of a change of the transmittance during the second period of time,
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, and
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the .
Ato teaches:
Wherein: the transmittance of the outside light by the light control shade is decreased when the luminance of the outside light increases during a first period of time, (refer to fig. 8A-B and paragraphs 200-202. Describes in the second stage (the period of "b" to "c") and after elapse of 0.3 seconds to elapse of 2.0 seconds), the quantity of received light QL is continuously increased, and becomes QL1 at the end of the second stage. The value of the light transmittance is decreased from Tr0 to Tr1 from the start to the end of the second stage)
The transmittance of the outside light by the light control shade is increased when the luminance of the outside light decreases during a second period of time, (refer to fig. 8A-B and paragraphs 204-206. Describes in the fourth stage (the period of "d" to "e", and after elapse of 2.3 second to elapse of 4.0 seconds), the quantity of received light QL1 is continuously decreased, and becomes the quantity of received light QL0 at the end of the fourth stage. The value of the light transmittance Tr is slowly increased) the second period of time having a duration equal to a duration of the first period of time, (refer to fig. 6A-B and paragraph 174, 182. Describes the first and second stages correspond to the predetermined time (time lag), and the total time length of the first and second stages is 0.3 seconds. The light transmittance keeps the value Tr0 of the initial state. Para. 182, describes: The fifth and sixth stages correspond to the predetermined time (time lag), and the total time length of the fifth and sixth stages is 0.3 seconds) and 
An absolute value of a change of the transmittance during the first period of time is less than an absolute value of a change of the transmittance during the second period of time, (refer to fig. 6A-B and paragraph 174, 182. Describes the light transmittance keeps the value Tr0 of the initial state. Para. 182, describes: The light transmittance keeps the value Tr1)
Ato does not disclose:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, and
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value.
Barnhoefer teaches:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, (refer to fig. 4-5 and paragraphs 48, 53. Describes in determining whether ambient light sensor 24 has been blocked, control circuitry 30 may use data from proximity sensor 26 (e.g., by comparing a measured proximity sensor signal to a predetermined threshold). Para. 53, describes: the amount of change to be made (i.e., the magnitude of the target display brightness level minus the initial display brightness level) may be taken into account when making adjustments to display brightness) the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, (refer to fig. 6-7 and paragraph 55. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly), and 
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, (refer to fig. 6-7 and paragraph 55. Describes curve 58 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 54. Curve 60 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 56) and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value, (refer to fig. 6-7 and paragraphs 55, 57. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly. Para. 57, describes: If desired, different time constants (rates of change) may be used when making display brightness increases and decreases. For example, the brightness increase of the example of FIG. 7 may have a duration of t4-t3, whereas the brightness decrease of the example of FIG. 7 may have a duration of t5-t4 that is longer than t4-t3).
Regarding claim 3 see the motivation of claim 1.
Regarding claim 4, Kobayashi discloses:
A see-through display apparatus, (refer to fig. 1 and paragraph 144. Describes the display device 100, as an optical system, may be provided with a pupil division method see-through optical system) comprising: 
An image display apparatus configured to form a video light, (refer to fig. 1-2 and paragraph 45. Describes the image generation unit 11A for the left eye, each light source of the backlight light source 410A for the left eye emits red light, green light and blue colored light); and 
A light control shade configured to: modulate an outside light that is incident from a first side of the light control shade, and transmit the modulated light toward an opposite side of the first side of the light control shade, (refer to fig. 1-3 and paragraphs 48, 63. Describes a shade 420A for the left eye, in accordance with the transmittance, reduces alight incident on the reflection unit 21A for the left eye (toward the left eye 310A of the user) from the outside. Para. 63, describes the transmission light sensor 660, for example, through the shade in accordance with the transmittance of the shade, detects actually the level of the ambient light (environmental light) entering the eye of the user)
Wherein: the video light and the modulated light are transmitted so as to be superimposed and incident on a pupil of an eye of a viewer, (refer to fig. 1-3 and paragraph 63. Describes the transmission light sensor 660, for example, through the shade in accordance with the transmittance of the shade, detects actually the level of the ambient light (environmental light) entering the eye of the user) and 
Kobayashi does not disclose:
The light control shade has a higher transmittance ratio when a luminance of outside light is lower than a transmittance ratio when a luminance of outside light is higher,
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, and
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value.
Ato teaches:
The light control shade has a higher transmittance ratio when a luminance of outside light is lower than a transmittance ratio when a luminance of outside light is higher, (refer to fig. 8A-B and paragraphs 200-202, 204-206. Describes in the second stage (the period of "b" to "c") and after elapse of 0.3 seconds to elapse of 2.0 seconds), the quantity of received light QL is continuously increased, and becomes QL1 at the end of the second stage. The value of the light transmittance is decreased from Tr0 to Tr1 from the start to the end of the second stage. Para. 206. Describes in the fourth stage (the period of "d" to "e", and after elapse of 2.3 second to elapse of 4.0 seconds), the quantity of received light QL1 is continuously decreased, and becomes the quantity of received light QL0 at the end of the fourth stage. The value of the light transmittance Tr is slowly increased).
Ato does not disclose:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, and 
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, and the light control shade applies the filter throughout the control of the transmittance between the first transmittance value and the second transmittance value.
Barnhoefer teaches:
A magnitude of change in the luminance over a predetermined period of time is calculated and is compared to a predetermined threshold value, and, based on the comparison, (refer to fig. 4-5 and paragraphs 48, 53. Describes in determining whether ambient light sensor 24 has been blocked, control circuitry 30 may use data from proximity sensor 26 (e.g., by comparing a measured proximity sensor signal to a predetermined threshold). Para. 53, describes: the amount of change to be made (i.e., the magnitude of the target display brightness level minus the initial display brightness level) may be taken into account when making adjustments to display brightness) the light control shade applies a filter of a plurality of filters to adjust the response time of control of the transmittance of the outside light, (refer to fig. 6-7 and paragraph 55. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly), and
The light control shade is configured to change the transmittance of the outside light between a first transmittance value and a second transmittance value, (refer to fig. 6-7 and paragraph 55. Describes curve 58 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 54. Curve 60 corresponds to display brightness levels for display 14 when control circuitry 30 measures ambient light data such as the data of curve 56) and the light control shade refer to fig. 6-7 and paragraphs 55, 57. Describes after a delay associated with an optional transient filter (i.e., after a delay of about two seconds when using a two second spike filter), control circuitry 30 may respond to the measured ambient light sensor levels of FIG. 6 by increasing or decreasing display brightness accordingly. Para. 57, describes: If desired, different time constants (rates of change) may be used when making display brightness increases and decreases. For example, the brightness increase of the example of FIG. 7 may have a duration of t4-t3, whereas the brightness decrease of the example of FIG. 7 may have a duration of t5-t4 that is longer than t4-t3).
Regarding claim 4 see the motivation of claim 1.
Regarding claim 2, Kobayashi does not disclose:
Wherein the transmittance of the outside light by the light control shade is lower when the outside light has a higher luminance than the transmittance of the outside light by the light control shade when the outside light has a lower luminance.
Ato teaches:
Wherein the transmittance of the outside light by the light control shade is lower when the outside light has a higher luminance than the transmittance of the outside light by the light control shade when the outside light has a lower luminance, (refer to fig. 8A-B and paragraphs 200-202, 204-206. Describes in the second stage (the period of "b" to "c") and after elapse of 0.3 seconds to elapse of 2.0 seconds), the quantity of received light QL is continuously increased, and becomes QL1 at the end of the second stage. The value of the light transmittance is decreased from Tr0 to Tr1 from the start to the end of the second stage. Para. 206. Describes in the fourth stage (the period of "d" to "e", and after elapse of 2.3 second to elapse of 4.0 seconds), the quantity of received light QL1 is continuously decreased, and becomes the quantity of received light QL0 at the end of the fourth stage. The value of the light transmittance Tr is slowly increased).
Regarding claim 5, Kobayashi discloses:
A light guide apparatus configured to be positioned between the light control shade and the viewer's eye, (refer to fig. 1-2 and paragraph 47. Describes the light guide unit 20A for the left eye is fixed with respect to the projection optical system 12A for the left eye, and guides the image light from the projection optical system 12A for the left eye to a predetermined position) wherein the light guide is configured to guide the video light and to output the video light so as to direct the video light toward the pupil of the eye of the viewer, (refer to fig. 1-2 and paragraph 46. Describes the image light that is projected to the semi-transmission reflection surface that is formed in the reflection unit 21A for the left eye is totally reflected in the direction of the left eye 310A of the user by a reflection coated surface).
Regarding claim 6
A first ambient light sensor configured to detect the luminance of the outside light in a direction of a sight line of a viewer; and a second ambient light sensor configured to detect the luminance of the outside light in direction with respect to the viewer, (refer to fig. 3, 7 and paragraph 65. Describes the ambient light sensor for the left eye is provided to the outside in the vicinity of the left edge of the shade 420A for the left eye. The ambient light sensor for the right eye is provided to the outside in the vicinity of the right edge of the shade 420B for the right eye) wherein the light control shade controls the transmittance of the outside light based on the luminance of the outside light detected by the first ambient light sensor and the second ambient light sensor, (refer to fig. 3, 7 and paragraph 67. Describes the result detected by the ambient light sensor of the left eye side and the result detected by the transmission light sensor of the left eye side are used as information with respect to the shade for the left eye, and the result detected by the ambient light sensor of the right eye side and the result detected by the transmission light sensor of the right eye side are used as information with respect to the shade unit for the right eye).
Kobayashi, Ato, and Barnhoefer do not explicitly disclose:
ambient light sensor configured to detect the luminance of the outside light in an upward direction
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, Kobayashi discloses:
A first ambient light sensor configured to detect the luminance of the outside light in a direction of a sight line of a viewer; and a second ambient light sensor configured to detect the luminance of the outside light in direction with respect to the viewer, (refer to fig. 3, 7 and paragraph 65. Describes the ambient light sensor for the left eye is provided to the outside in the vicinity of the left edge of the shade 420A for the left eye. The ambient light sensor for the right eye is provided to the outside in the vicinity of the right edge of the shade 420B for the right eye) wherein the light control shade controls the transmittance of the outside light based on the luminance of the outside light detected by the first ambient light sensor and the second ambient light sensor, (refer to fig. 3, 7 and paragraph 67. Describes the result detected by the ambient light sensor of the left eye side and the result detected by the transmission light sensor of the left eye side are used as information with respect to the shade for the left eye, and the result detected by the ambient light sensor of the right eye side and the result detected by the transmission light sensor of the right eye side are used as information with respect to the shade unit for the right eye).
Kobayashi, Ato, and Barnhoefer do not explicitly disclose:
ambient light sensor configured to detect the luminance of the outside light in an upward direction
Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Kobayashi discloses:
A first ambient light sensor configured to detect the luminance of the outside light in a direction of a sight line of a viewer; and a second ambient light sensor configured to detect the luminance of the outside light in direction with respect to the viewer, (refer to fig. 3, 7 and paragraph 65. Describes the ambient light sensor for the left eye is provided to the outside in the vicinity of the left edge of the shade 420A for the left eye. The ambient light sensor for the right eye is provided to the outside in the vicinity of the right edge of the shade 420B for the right eye) wherein the light control shade controls the transmittance of the outside light based on the luminance of the outside light detected by the first ambient light sensor and the second ambient light sensor, (refer to fig. 3, 7 and paragraph 67. Describes the result detected by the ambient light sensor of the left eye side and the result detected by the transmission light sensor of the left eye side are used as information with respect to the shade for the left eye, and the result detected by the ambient light sensor of the right eye side and the result detected by the transmission light sensor of the right eye side are used as information with respect to the shade unit for the right eye).
Kobayashi, Ato, and Barnhoefer do not explicitly disclose:
ambient light sensor configured to detect the luminance of the outside light in an upward direction
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/09/2021